This is an appeal by the relator-appellant from an order of the Supreme Court dismissing a writ of habeas corpus and remanding the relator to the custody of the warden of Clinton Prison at Dannemora, N. Y. The relator had been convicted of the crime of robbery in the first degree after a trial in Oneida county on June 19, 1907, and received a definite sentence to State’s prison at Auburn for a term of twenty years. He was received at Auburn Prison on the 25th day of June, 1907, and was paroled' March 28, 1917. He was declared delinquent July 30, 1918, and returned to Auburn Prison June 24, 1927. He was again *1051released from prison August 15, 1928, and was declared delinquent October 28, 1929. On the 16th day of January, 1933, he plead guilty in the Albany County Court to robbery in the third degree and received a sentence to Clinton Prison at Dannemora for a definite term of ten years. He was received at Clinton Prison on January 19, 1933, under his present sentence. He owed the State seven years, nine months and thirteen days’ delinquent time on his first sentence and did not commence the service of his present sentence of ten years until November 12, 1938. It is the argument of the relator that the Parole Board had no jurisdiction over him at the time he was released on his first sentence. This is without merit. Order appealed from unanimously affirmed, without costs. Present —■ Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.